McAvoy, J.
We consider the verdict rendered here was supported by evidence which established plaintiff’s cause of action for broker’s commissions. There was no such disparity in the weight of the proof of plaintiff and defendant as would justify the setting aside of the finding of the jury by the court on the issues tried and submitted. No substantial error was committed in the admission of any evidence which could be considered as prejudicial to a proper consideration of the facts. The predated brokerage agreement was nudum pactum, since at the time of its execution the facts sufficiently proven show that the entire duties of the broker had been completed in procuring the ready, able and willing purchaser, who had met all the requirements of the proposed vendor.
The jury finding, therefore, should not have been disturbed and, accordingly, the order setting it aside should be reversed, with costs, and the verdict reinstated.
Finch, P. J., Mekrell, Martin and Sherman, JJ., concur.
Order reversed, with costs and disbursements, and verdict reinstated.